Citation Nr: 1454747	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a Bankart lesion repair of the right (dominant) shoulder. 

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied a TDIU and from a July 2010 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for post-operative residuals of a Bankart lesion repair of the right (dominant) shoulder (hereafter right shoulder disability).  In May 2010 and July 2010 respectively, the Veteran filed a notice of disagreement (NOD) with the denial of a TDIU and the assigned disability rating.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

In September 2011, the RO granted a temporary total rating for convalescence following right shoulder surgery and granted special monthly compensation for house bound status, both effective from December 7, 2010 to May 1, 2011.   

In June 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In May 2014, the Board remanded the claims for further action, to include additional development of the evidence.  After completing some development, the Appeals Management Center (AMC) continued to deny the claims (as reflected in an October 2014 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  The Veteran also has a paperless, electronic Virtual VA file that contains additional VA examination and outpatient treatment records relevant to the issues on appeal.    

For the reasons expressed below, the matters on appeal are, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In the May 2014 remand, the Board noted the Veteran's and his family's reports of receiving VA Vocational Rehabilitation services and directed recovery of a file or individual records associated with any such employment assessments and training programs.  The current file contains an electronic message sent by the AMC to an unspecified recipient in June 2014 requesting a vocational rehabilitation folder.  No paper file has been obtained and no other relevant evidence has been uploaded to the electronic file.   The AMC did not address this evidence in the October 2014 SSOC or otherwise advise the Veteran of the effort expended to obtain the evidence.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regrettably, a remand is necessary to complete this development or to provide the Veteran with the steps taken and reasons why the evidence could not be obtained.  

As directed by the Board, records of examination by the Social Security Administration were obtained and uploaded to the electronic files.  Several additional VA examinations were performed in September 2014 and additional VA outpatient treatment records through September 2014 were uploaded to the electronic files.  The Veteran reported to clinicians that he had been working for the past year, but had sustained an injury to his right shoulder while performing hedge trimming in his yard.  In late September 2014, a clinician noted that the Veteran was working as an independent contractor delivering recreational vehicles, that his right shoulder had improved, and that he had a pain-free range of motion in elevation to 120 degrees.  

Following certification of the appeal to the Board, in a November 2014 statement in response to the October 2014 SSOC, the Veteran reported that his VA attending surgeon, Dr. McK., had determined that the Veteran's right shoulder disability had become considerably more severe, requiring an extremely strong muscle relaxant medication, and would likely require open revision surgery with a lengthy period of rehabilitation.  Such indicates the existence of additional, pertinent VA records that must be obtained and associated with the claims file.  

Also, to ensure that all due process requirements are met and that the record is complete, while these matters are on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period)..  In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records, to include from the primary care provider referenced during the Board hearing.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining further medical examination and/or opinion, if appropriate, prior to adjudicating the claims on appeal.  Adjudication of the increased rating claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. 505, 509-10 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain the file or records associated with VA Vocational and Rehabilitation services provided to the Veteran, and associate them with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, dated since September 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for increased rating for residuals of a right shoulder injury.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records-to include from the primary care provider referenced during the Board hearing.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA (to include obtaining further medical examination and/or opinion, if appropriate), adjudicate the claims in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include, with respect to the increased rating claim, consideration of whether staged rating of the disability (pursuant to Hart, cited above) is appropriate. 

7. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

